Citation Nr: 0525940	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for residuals of laceration of a right femoral 
artery as a result of surgery performed at a Department of 
Veterans Affairs facility in January 1993.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that in January 1993 a VA physician 
negligently cut open the artery in his right hip.  He claims 
that as a result of the laceration of the femoral artery he 
had additional disability to his right lower extremity which 
finally resulted in amputation of his entire right lower 
extremity.  The veteran maintains that he should be awarded 
compensation under 38 U.S.C.A. § 1151 for the residuals of 
his January 1993 VA surgery.

A review of the record reveals that the complete clinical 
records from the veteran's VA hospitalization from November 
1992 to March 1994, which include records pertaining to the 
veteran's right hip surgeries, are not of record.  In 
particular, the record does not contain progress notes or any 
other clinical records dated from November 1992 to December 
1992, and from June 1993 to March 1994.  Furthermore, the 
medical records pertaining to the amputation of the veteran's 
right lower extremity are not of record.  These VA records 
should be obtained prior to review of the veteran's claim.  
See 38 C.F.R. § 3.159 (c)(2) (2004).

The Board further notes that there are two conflicting 
medical opinions in the claims file.  After the claims file 
has been updated to contain the veteran's complete medical 
history, a new medical opinion should be obtained.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the appellant 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
November 1992.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
that are not currently of record.  This 
should specifically include obtaining VA 
progress notes and any other clinical 
records dated from November 1992 to 
December 1992, and from June 1993 to 
March 1994.  Furthermore, the medical 
records pertaining to the amputation of 
the veteran's right lower extremity 
should be obtained.  Additionally, a copy 
of all clinical and surgical records from 
the Muskogee, Oklahoma VAMC, dated from 
November 1992 to present, which are not 
already of record, should be obtained.

2.  When the above action has been 
accomplished, the appellant's claims file 
should be forwarded to the appropriate 
medical specialist for review.  The 
physician should provide an opinion as to 
whether the appellant experienced any 
residual disability resulting from the 
laceration of the right femoral artery.  
In particular the physician should state 
whether or not the right lower extremity 
amputation was required due to the 
January 1993 laceration of the right 
femoral artery.  If any residuals of the 
laceration of the right femoral artery 
are found, the physician should state 
whether or not such residuals are the 
result of negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
medical treatment.  The physician should 
consider the July 2002 private and the 
June 2003 VA medical opinions and state 
why he/she agrees or disagrees with those 
opinions.  Reasons and bases for all 
opinions expressed should be provided.

3.  The RO should then review the claims 
file to ensure that the VA medical 
opinion complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should 
readjudicate the veteran's claim 
considering all the evidence of record.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


